Citation Nr: 0428201	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-23 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to January 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
that continued the 20 percent evaluation for service-
connected peptic ulcer disease.  

The veteran testified at a video conference hearing before 
the undersigned in July 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges that he has stomach pain three to four 
times a week and experiences incidents of vomiting and 
diarrhea for durations of at least 10 days as many as five to 
six times per year.  He has reported stomach pain on occasion 
for as long as 24 hours with an inability to sleep due to the 
pain.  He also contends that he has had episodes of 
hematemesis and melena.  

The veteran testified at his hearing that the frequency and 
severity of his ulcer flare-ups have increased since his 
March 2003 VA examination.  Thus, the case must be remanded 
for the following actions:

1.  The RO must ensure compliance with 
the Veterans Claims Assistance Act's 
duties to notify and assist.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his service-
connected peptic ulcer disease.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
studies must be conducted.  The examiner 
should elicit from the veteran a history 
of his peptic ulcer disease, including a 
description of the frequency and severity 
of incapacitating episodes.  The examiner 
should determine whether the veteran has 
anemia, weight loss, periodic vomiting, 
hematemesis, or melena.  The examiner 
should also indicate whether the veteran 
uses medication for control of his ulcer 
symptoms and what, if any ulcer therapy 
he currently undergoes. 

3.  After conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).


	                  
________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




